ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing. The facts are stated in our former opinion. Briefly, — Armour & Company had goods which they wanted transported from Fort *534Worth, Texas, to Nacogdoches, Texas. Appellant had a truck, for whose use in carriage of goods, etc., he wanted pay. A written contract was mutually signed by whose terms Armour & Company got their goods carried to Nacogdoches on appellant’s truck, for which they agreed to pay $60.00 per week to appellant. Appellant carried said goods in his truck on a public highway. His sole object in so doing was to earn pay for the use of his truck and his services. Armour & Company were to get their goods carried at the agreed price of carriage. The contract is set out in our former opinion. What each party thereto was to do in the premises is set out.
Construction of a word here and there in such contract would get us nowhere, and could not operate to change or obscure the plain import of the agreement. Appellant was a contract carrier for pay over the highways of this state. Our statutes require that such carrier have a permit before engaging in such occupation. Appellant had none. He thus violated the statute, and his conviction was legal.
There is nothing applicable in Staacke v. Routledge, 241 S. W., 994. It was there merely held that a corporation organized to purchase, sell, or rent automobiles, had authority under its charter to rent them, and that this was not ultra vires. In the case before us Armour & Company were not renting or hiring out their trucks, and there is no question but that appellant had the power to rent out his. The facts in this case, however, show that he operated his truck, oiled it, gasolined it, repaired it, ran it upon the highways, and carried goods in it,— for the contract consideration. The lessee company neither had nor attempted to exercise any control over the management or operation of such truck. The state cites as applicable Shoen v. C. St. P., etc. Ry. Co., 127 N. W., 433; Norton v. Union Traction Co., 110 N. E., 113; Industrial Commission v. Hammond, 236 Pac., 1006. The point involved, i. e., the liability of appellant for his failure to procure a permit to operate said truck, seems plain.
The motion for rehearing is overruled.

Overruled.